Order and judgment granting landlord’s application, made pursuant to article 78 of the CPLR, for an order annulling a determination of the City Rent and Rehabilitation Administrator denying landlord’s protest and for a further order directing the issuance of certificates of eviction against the three tenants intervenors-appellants, unanimously reversed, on the law and on the facts, with $50 costs and disbursements to appellants, and petition dismissed. The record establishes that there was substantial evidence before the Rent Administrator warranting his finding that the landlord did not seek in good faith to recover possession of the housing accommodations for occupancy by himself and his family. (Rent, Eviction and Rehabilitation Regulations, § 55, subd. a; Matter of Kaplan v. McGoldrick, 279 App. Div. 615.) Such finding furnished a reasonable basis for his determination, and the court may not substitute its judgment for that of the Rent Administrator. (Matter of Mounting & Finishing Co. v. McGoldrick, 294 N. Y. 104.) Concur — Botein, P. J., Steuer, Capozzoli, Tilzer and Witmer, JJ.